Citation Nr: 0017970	
Decision Date: 07/10/00    Archive Date: 07/14/00

DOCKET NO.  98-17 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to service connection for a chronic right 
foot disability to include fracture residuals.  


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel



INTRODUCTION

The veteran had active service from June 1982 to May 1986.  
This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision of the 
Montgomery, Alabama, Regional Office (RO) which denied 
service connection for hypertension and a chronic right foot 
disability to include fracture residuals.  In September 1999, 
the Board remanded the veteran's claims to the RO for 
additional action.  

In September 1999, the RO determined that the veteran had not 
submitted well-grounded claims of entitlement to service 
connection for hypertension and a chronic right foot 
disability.  The veteran has been represented throughout this 
appeal by the American Legion.  


FINDINGS OF FACT

1.  Hypertension was not shown during active service or for 
many years following service separation.  The veteran's 
current hypertension has not been shown to have originated 
during active service.  

2.  The veteran was treated for a right foot injury during 
active service which resolved without chronic residuals.  

3.  A chronic right foot disability was not manifested during 
active service or at any time thereafter.  


CONCLUSIONS OF LAW

1.  The veteran has not submitted a well-grounded claim of 
entitlement to service 
connection for hypertension.  38 U.S.C.A. § 5107 (West 1991).  

2.  The veteran has not submitted a well-grounded claim of 
entitlement to service connection for a chronic right foot 
disability to include fracture residuals.  38 U.S.C.A. § 5107 
(West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, it is necessary to determine if the veteran has 
submitted well-grounded claims within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991), and if so, whether the 
Department of Veterans Affairs (VA) has properly assisted him 
in the development of his claims.  In Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997), the Court of Appeals for the Federal 
Circuit held that the VA has a duty to assist only those 
claimants who have established well-grounded claims.  The 
United States Court of Appeals for Veterans Claims (Court) 
has clarified that the VA cannot assist a veteran in 
developing a claim which is not well-grounded.  Morton v. 
West, 12 Vet. App. 477 (1999).  

Generally, a "well-grounded" claim is one which is 
plausible.  The Court has directed that, in order for a claim 
for service connection to be well-grounded, there must be (1) 
competent evidence of a current disability; (2) proof as to 
incurrence or aggravation of a disease or injury in service; 
and (3) competent evidence as to a nexus between the 
inservice injury or disease and the current disability.  
Cohen v. Brown, 10 Vet. App. 128, 137 (1997); Caluza v. 
Brown, 7 Vet. App. 498 (1995) aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (table); Layno v. Brown, 6 Vet. App. 465 
(1994); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
required nexus between the inservice and the current 
disability can be satisfied by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495 
(1997).  

Once a veteran has submitted evidence sufficient to justify a 
belief by a fair and impartial individual that a claim is 
well-grounded, the veteran's initial burden has been met and 
the VA is obligated under 38 U.S.C. § 5107(a) to assist him 
in developing the facts pertinent to his claim.  When a claim 
is determined to be not well-grounded, the VA does not have a 
statutory duty to assist him in developing the facts 
pertinent to his claim.  However, the VA may be obligated 
under the provisions of 38 U.S.C.A. § 5103(a) (West 1991) to 
advise him of the evidence needed to complete his 
application.  This obligation is dependent upon the 
particular facts of the claim and the extent to which the 
Secretary of the VA has advised the veteran of the evidence 
necessary to support a claim for VA benefits.  Robinette v. 
Brown, 8 Vet. App. 69 (1995).  

Service connection may be granted for chronic disability 
arising from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131 (West 1991).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (1999).  

Where a veteran served continuously for ninety days or more 
during peacetime service after December 31, 1946, and 
hypertension becomes manifest to a degree of ten percent 
within one year of termination of such service, such disease 
shall be presumed to have been incurred in service even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 
& Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 (1999).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  Presumptive periods are not intended to limit 
service connection to diseases so diagnosed when the evidence 
warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (1999).  


I.  Hypertension

Hypertension denotes diastolic blood pressure which is 
predominantly 90 mmHg or greater.  Isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160 mmHg or greater with a diastolic blood 
pressure of less than 90 mmHg.  38 C.F.R. Part 4, Code 7101 
(Note 1) (1999)

The veteran's service medical records make no reference to 
hypertension.  Blood pressure readings at entrance included 
140/80, 140/80 and 160/80.  In July 1982, readings were 
152/80 and 130/92.  In August 1984 readings included 118/64, 
150/88, and 140/80.  In May 1985, his blood pressure was 
140/110 and 120/80.  One reading was not legible.  In January 
1986, pressure was 132/80.  At his April 1986 physical 
examination for service separation, the veteran denied any 
"current medical problems or medications."  On physical 
examination, the veteran exhibited a blood pressure reading 
of 136/86 mmHg.  The heart and vascular system were normal.

A January 1996 treatment record from Medical Center East, 
Inc., conveys that the veteran exhibited a blood pressure 
reading of 178/110 mmHg.  He was started on antihypertensive 
medication.  

In his November 1996 Veteran's Application for Compensation 
or Pension (VA Form 21-526), the veteran advanced that he was 
found to have high blood pressure in 1983 at Camp Lejeune, 
North Carolina.  In his July 1999 Written Brief Presentation, 
the national accredited representative asserted that "the 
veteran's blood pressure checks during his four years of 
service show the beginning of hypertension."  

The Board has reviewed the probative evidence of record 
including the veteran's statements on appeal.  The clinical 
documentation of record indicates that the veteran was 
initially treated for hypertension in January 1996, some nine 
years after service separation.  While the veteran and the 
national accredited representative have asserted on appeal 
that the veteran initially manifested hypertension in 1983 
during active service, the service medical records belie such 
contentions.  The report of his April 1986 physical 
examination for service separation reflects that the veteran 
exhibited an essentially normal blood pressure reading.  No 
professional has attributed the remote post service diagnosis 
to service, including any of the readings recorded during 
service.  

The veteran's claim is supported solely by the accredited 
representative's and his own statements on appeal.  The Court 
has held that lay assertions of medical causation do not 
constitute competent evidence to render a claim 
well-grounded.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); 
Savage v. Gober, 10 Vet. App. 488 (1997).  The Court has 
commented that:

Just as the BVA must point to a medical 
basis other than its own unsubstantiated 
opinion (Colvin [v. Derwinski, 1 Vet. 
App. 174, 175 (1991)]), the veteran 
cannot meet his initial burden by relying 
upon his own, or his representative's, 
opinions as to medical matters.  
Robinette v. Brown, 8 Vet. App. 69, 74 
(1995).  

There is no indication that either the veteran or the 
accredited representative is a medical professional.  To the 
extent that the lay statements attempt to question a medical 
diagnosis or other clinical determinations as to the origins 
or existence of the claimed disorder, they may not be 
considered as competent evidence.  Statements as to what the 
veteran may have been told by a physician during or after 
service, standing alone, are insufficient to establish a 
medical diagnosis.  Warren v. Brown, 6 Vet. App. 4, 6 (1993).  

The record contains no competent evidence establishing that 
hypertension originated during active service or was 
manifested to a compensable degree within one year of service 
separation.  Therefore, the Board concludes that the 
veteran's claim for service connection is not well grounded.  
The veteran was informed that he was under an obligation to 
establish a well grounded claim in the Remand.  Therefore, 
all duties owed to the veteran have been met.

II.  Chronic Right Foot Disability

Clinical documentation dated on May 11, 1985 conveys that the 
veteran sustained a right foot inversion injury while playing 
basketball.  On examination, the veteran exhibited a large 
swelling over the anterolateral right foot.  A 
contemporaneous X-ray study of the right foot revealed soft 
tissue swelling and no underlying bony abnormalities.  An 
impression of a right foot soft tissue injury was advanced.  
A May 16, 1985 treatment entry notes that the veteran 
continued to complain of right foot pain.  An impression of 
"[ruleout fracture of the right] foot [versus] lateral 
collateral lig[ament] tear" was advanced.  A May 1985 
orthopedic evaluation noted that radiological evaluation 
revealed no right foot or ankle fractures.  An impression of 
a sprain was advanced.  At his April 1986 physical 
examination for service separation, the lower extremities and 
feet were normal.  

In his November 1996 Veteran's Application for Compensation 
or Pension (VA Form 21-526), the veteran reported that he had 
sustained a broken right foot at Camp Lejeune, North Carolina 
in 1985.  

The veteran was treated for a right foot soft tissue injury 
during active service in May 1985.  Subsequent service 
department treatment records make no reference to a right 
foot disorder.  The report of the veteran's April 1986 
physical examination for service separation relates that no 
chronic right foot injury residuals or other right foot 
abnormalities were identified.  Rather, the findings were 
normal.  Such findings tend to establish that the veteran's 
inservice right foot soft tissue injury resolved without 
chronic residuals.  The post-service clinical documentation 
of record does not refer to the right foot.  

The veteran asserts that he sustained a right foot fracture 
during active service.  The record contains no objective 
evidence of right foot fracture residuals or any other 
chronic right foot disability.  Indeed, there is no competent 
evidence establishing that the veteran currently exhibits a 
chronic right foot disability.  In the absence of evidence of 
current disability, there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  

The veteran's claim is supported solely by the accredited 
representative's and his own testimony and statements on 
appeal.  The Court has held that lay assertions of medical 
causation do not constitute competent evidence to render a 
claim well-grounded.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); 
Savage v. Gober, 10 Vet. App. 488 (1997); Robinette v. Brown, 
8 Vet. App. 69, 74 (1995).  To the extent that the lay 
statements attempt to question a medical diagnosis or other 
clinical determinations as to the origins of the claimed 
disorder, they may not be considered as competent evidence.  
Statements as to what the veteran may have been told by a 
physician during or after service, standing alone, are 
insufficient to establish a medical diagnosis.  Warren v. 
Brown, 6 Vet. App. 4, 6 (1993).  

As the record lacks competent evidence establishing that the 
veteran currently has a chronic right foot disability, the 
Board concludes that the veteran's claim for service 
connection is not well-grounded.  Accordingly, the instant 
claim is denied.  38 U.S.C.A. § 5107 (West 1991).  The 
veteran was also informed of his duty to submit evidence of a 
well grounded claim for service connection.  


III.  Doctrine of Doubt

At the merits stage, there is weighing and balancing of the 
evidence of record.  When addressing whether a claim is 
well-grounded, after establishing the competency of the 
evidence, the veracity of the evidence is accepted.  The 
doctrine of doubt is not applicable where a claim is not 
well-grounded as there is no evidence to weigh or balance.  



ORDER

Service connection for hypertension is denied.  Service 
connection for a chronic 
right foot disability to include fracture residuals is 
denied.  



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 

